
Exhibit 10.8

GUARANTY


THIS GUARANTY, made effective as of March 21, 2011, is given by Helix Wind,
Inc., a Nevada corporation (“Guarantor”), for the benefit of St. George
Investments, LLC, an Illinois limited liability company, and its successors,
transferees, and assigns (collectively, the “Company”).


A. Guarantor’s parent company, Helix Wind, Corp., a Nevada corporation (“Corp”),
has issued to the Company a certain Secured Convertible Promissory Note of even
date herewith in the face amount of $1,430,441.91 (the “Note”) pursuant to a
Purchase and Exchange Agreement of even date herewith between Corp and the
Company (the “Purchase Agreement”).


B. Guarantor is a wholly owned subsidiary of Corp, and Guarantor will
substantially benefit from the credit evidenced by the Note.


C. The Company agreed to acquire the Note and to enter into the Purchase
Agreement upon the inducement and agreement of Guarantor in the Purchase
Agreement that Guarantor would guaranty Corp’s obligations to the Company under
the Note, as provided herein.


NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to induce the Company to agree to acquire the Note and enter into the
Purchase Agreement, Guarantor hereby agrees for the benefit of the Company, its
successors and assigns, as follows:


Guarantor hereby unconditionally guaranties the payment by Borrower of all of
Borrower’s obligations under the Note, up to the full amount of the outstanding
balance thereunder. Guarantor agrees that this Guaranty shall be enforceable
without the Company first resorting to or exhausting: (a) any remedy against
Borrower; (b) any remedy in any way related to the Note; or (c) any other
guarantor of the Note.  Guarantor further agrees that, in the event of a default
by Guarantor hereunder, Guarantor will pay all costs incurred in connection with
the enforcement of any of the obligations of Guarantor hereunder, including
court costs and reasonable attorneys’ fees, whether incurred with or without
suit or before or after judgment.


In connection with the foregoing guaranty, Guarantor hereby represents and
warrants to the Company that (i) Guarantor is a wholly owned subsidiary of Corp,
and thereby will materially benefit from the financial accommodations granted to
Corp via the Company’s purchase of the Note, (ii) this Guaranty is given in
consideration of the Company purchasing the Note from Corp, and (iii) Guarantor
has examined or has had the full opportunity to examine the Note, the Purchase
Agreement, and each other transaction document. Additionally, in connection with
its execution and delivery of this Guaranty, Guarantor shall execute and deliver
to the Company a Security Agreement in the form attached hereto as Exhibit A.


This Guaranty shall continue to be effective, or be reinstated, as the case may
be, if at any time payment by Borrower of all or any part of any sum payable
pursuant to the Note is rescinded or otherwise must be returned by the Company
upon the insolvency, bankruptcy, or reorganization of the payor of such sum, all
as though such payment to the Company had not been made.


DATED this 21st day of March 2011.





 
GUARANTOR:
     
HELIX WIND, INC.
 
By: ___________________
 
Name: ___________________
 
Title: ______________________

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------